Pugg, C.J.
. This is a petition to register the title to land. The decision of the judge of the Land Court shows that title to the land in question was acquired by the respondent through a sale duly had in the Probate Court under partition proceedings. A petition to vacate those proceedings was dismissed and a decree to that effect was affirmed by this court on appeal. Sullivan v. Mulvihill, 269 Mass. 125. It is unnecessary to set out at length the recitals in the petitioner’s amended bill of exceptions. They have no tendency to affect the decision of the Land Court which was based upon the partition proceedings. There is nothing to indicate that the Probate Court did not have jurisdiction of the property and of the parties in the partition proceedings. It is familiar law that proceedings in the Probate Court acting within its jurisdiction cannot be *340attacked collaterally. Tobin v. Larkin, 187 Mass. 279, 282. Farquhar v. New England Trust Co. 261 Mass. 209, 212-213.
This case has been continued in order that an effort might be made to modify the decision of the Probate Court. It was stated at the bar that under date of April 1, 1931, a report of material facts had been filed in that court. That does not appear to cast any doubt upon the finality of the proceedings for partition in the Probate Court. The deeds to which reference is made in the bill of exceptions and in the brief in behalf of the petitioner seemingly were not recorded earlier than the conclusion of the partition proceedings; they do not show error in the decision of the Land Court.

Exceptions overruled.